Citation Nr: 0900528	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  05-29 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD) prior to April 9, 2004.

2.  Entitlement to an evaluation in excess of 70 percent for 
PTSD as of April 9, 2004.

3.  Entitlement to an effective date earlier than April 9, 
2004, for the award of a total rating for compensation based 
upon individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to December 
1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from March 2004 and April 2006 rating decisions of 
the Columbia, South Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO).

The Board notes that it has phrased the issues involving 
increased ratings for PTSD as entitlement to evaluations in 
excess of those currently assigned.  The RO had phrased one 
of the issues as entitlement to an effective date earlier 
than April 9, 2004, for the grant of the 70 percent 
evaluation for PTSD.  The phrasing used on the title page 
does not change the analysis or the outcome of the issue 
regarding an increased rating for PTSD prior to April 9, 
2004.  Accordingly, there is no prejudice to the veteran in 
phrasing both issues as claims for increase.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to April 9, 2004, PTSD was not manifested by 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood.

2.  As of April 9, 2004, PTSD has not been manifested by 
total occupational and social impairment of the type and 
degree of symptoms under the 100 percent evaluation.

3.  On April 9, 2004, the veteran submitted a VA Form 21-
8940, Veteran's Application for Increased Compensation Based 
Upon Unemployability.  

4.  A January 2004 VA clinical record is a claim for a TDIU.  

5.  The preponderance of the evidence is against a finding 
that the veteran was unable to obtain and retain employment 
due to service-connected disabilities prior to April 9, 2004.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for PTSD prior to April 9, 2004, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.130, Diagnostic 
Code 9411 (2008).  

2.  The criteria for an initial evaluation in excess of 
70 percent for PTSD as of April 9, 2004, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.130, Diagnostic 
Code 9411 (2008).

3.  The criteria for entitlement to a TDIU prior to April 9, 
2004, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107, 5110 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.155, 
3.157, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  As to the claim for increase for PTSD, VA 
failed to fully comply with the provisions of 38 U.S.C.A. § 
5103 prior to the March 2004 rating decision.  The record, 
however, shows that any prejudice that failure caused was 
cured.  For example, the veteran filed a claim for increase 
for PTSD in December 2003.  In December 2003, the RO issued a 
letter to the veteran informing him of the type of evidence 
necessary to establish a higher rating for PTSD, what 
information and evidence would be obtained by VA, and the 
need for the veteran to advise VA of and to submit any 
further evidence that was relevant to the claim.  

In February 2004, following the receipt of additional 
evidence from the veteran, wherein a VA examiner stated the 
veteran could not work due to PTSD, the RO issued a letter to 
the veteran informing him of the evidence necessary to 
establish a claim for a TDIU.  In March 2004, the veteran 
informed VA that he was not seeking a claim for a TDIU, but a 
claim for increase for PTSD.  In March 2004, VA granted the 
veteran an increased rating of 50 percent, and the veteran 
indicated he wanted a higher evaluation.  The July 2005 
statement of the case informed the veteran of the rating 
criteria which would provide a basis for an evaluation in 
excess of 50 percent.  The veteran was informed of how 
effective dates are assigned in a March 2006 letter.  His 
claim involving a higher evaluation for PTSD was 
readjudicated in an April 2006 rating decision, when the RO 
granted him a 70 percent evaluation.  Because the veteran has 
notice of the rating criteria, and because the claim has been 
readjudicated, no prejudice exists.  

As to the claim for an earlier effective date for the award 
of a TDIU, the veteran filed a claim for entitlement to a 
TDIU.  The benefit was granted in the March 2006 rating 
decision, and the veteran has appealed the effective date 
assigned.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
490-91 (2006), the United States Court of Appeals for 
Veterans Claims (Court) held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess, 19 Vet. 
App. at 490-91.  The same can be said as to filing a claim 
for entitlement to a TDIU.  Once the benefit was granted, and 
the veteran expressed disagreement with the effective date 
assigned, VA did not need to send a new VCAA letter, but 
rather issue a statement of the case addressing the effective 
date issue.  This was done in November 2006.  See id.

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim, to include VA medical records and, as warranted by 
law, affording the veteran an opportunity to be examined.  

The claimant has been afforded a meaningful opportunity to 
participate in the adjudication of the claims.  He was 
provided the opportunity to present pertinent evidence in 
light of the notice provided, and his written statements 
reflect an understanding of what was required to support his 
claims for higher ratings.  There is no evidence that any VA 
error in notifying or assisting the appellant reasonably 
affected the fairness of these adjudications.  Indeed, the 
appellant has not suggested that such an error, prejudicial 
or otherwise, exists.  Hence, the case is ready for 
adjudication.

II.  Increased Ratings

Service connection for PTSD was awarded in an August 2003 
rating decision, and the RO assigned a 30 percent evaluation, 
effective February 24, 2003.  The veteran did not appeal any 
portion of that decision.  

On December 2, 2003, the veteran filed a claim for increase 
for PTSD.  In a March 2004 rating decision, the RO granted a 
50 percent evaluation, effective October 27, 2003.  The 
veteran appealed the evaluation assigned, asserting that he 
warranted an evaluation in excess of 50 percent.  In an April 
2006 rating decision, the RO granted a 70 percent evaluation, 
effective April 9, 2004.  As the 70 percent evaluation is not 
the maximum evaluation for PTSD, the appeal continues.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993) (the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and such a claim remains in 
controversy where less than the maximum available benefit is 
awarded).  The veteran has not made any specific allegations 
as to why he believes he warrants higher evaluations for his 
PTSD.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2008).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2008); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1 (2004); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged 
ratings are appropriate for an increased rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim. See generally Hart v. Mansfield, 
21 Vet. App. 505 (2007).  The RO has staged the veteran's 
PTSD during the appeal period, assigning a 50 percent 
evaluation as of October 27, 2003, and assigning a 70 percent 
evaluation as of April 9, 2004.

The regulations establish a general rating formula for mental 
disorders.  38 C.F.R. § 4.130.  Ratings are assigned 
according to the manifestation of particular symptoms.  
However, the use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, 
the evidence considered in determining the level of 
impairment under § 4.130 is not restricted to the symptoms 
provided in the Diagnostic Code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (AMERICAN PSYCHIATRIC 
ASSOCIATION: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th 
ed. 1994)).  Id.  

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, the criteria 
and evaluations are as follows, in part:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name - 100 percent 
disabling.

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function  independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships - 
70 percent disabling.

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships - 50 percent disabling.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of an evaluation in excess of 50 percent for PTSD 
prior to April 9, 2004, and in excess of 70 percent as of 
April 9, 2004.  The Board will address the two, different 
evaluations separately. 

A.  Evaluation in excess of 50 percent

Prior to April 9, 2004, the preponderance of the evidence is 
against a finding that the veteran's PTSD symptoms met the 
criteria to warrant a 70 percent evaluation.  For example, in 
October 2003, the veteran denied any suicidal or homicidal 
ideation.  See October 2003 VA clinical record.  He reported 
passive suicidal thoughts in January 2004, but without any 
intent to harm himself.  See January 2004 VA clinical 
records.  There is no evidence of any obsessional rituals 
that interfere with routine activities, either based on 
reports by the veteran or observations by an examiner.  There 
is no evidence that his speech was illogical, obscure, or 
irrelevant.  In the October 2003 clinical record, the 
examiner specifically stated the veteran's speech was logical 
and goal directed.  Such conclusion is evidenced in the 
October 2003 and January 2004 clinical records, as the 
veteran described his symptoms associated with PTSD and how 
he would feel guilty for getting angry with his wife.  These 
complaints are logical and relevant to his PTSD disability.  
The veteran noted that when he would get angry with his wife, 
he would walk away.  Such establishes a lack of impaired 
impulse control.  

There is no evidence of any spatial disorientation.  In 
October 2003, the examiner described the veteran as being 
cognitively intact.  There is no neglect of personal 
appearance and hygiene.  In October 2003, the examiner stated 
the veteran was neatly dressed.  The veteran has been married 
to his wife for over 60 years and feels guilty when he gets 
upset with her.  A November 2002 VA treatment record showed 
that the veteran reported his children lived locally and were 
"supportive."  (That examiner described the veteran as 
mentally sound with a "joyous spirit.")  Such is evidence 
that he is capable of establishing and maintaining effective 
relationships.  

In one of the January 2004 VA clinical records, the examiner 
provided a GAF score of 45.  The GAF score is defined as a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 46-47 (4th ed. 1994).  A GAF score of 45 (which 
falls into the range of 41-50) is defined as "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  Id.  

The symptoms that fall under the GAF score of 45 are similar 
to those described under the 70 percent evaluation for PTSD.  
Thus, the veteran's argument that he should be granted an 
evaluation in excess of 50 percent prior to April 2004 is a 
valid one.  However, in looking at the types of symptoms that 
fall under the GAF score of 45, those symptoms have either 
not been shown or have been specifically refuted in the 
record.  For example, the January 2004 treatment records 
showed findings that the veteran had neither suicidal 
ideation nor homicidal ideation.  The veteran did not report, 
nor did the examiner observe, ritualistic behaviors or panic 
attacks.  The Board accords more probative value to the 
clinical findings made in the VA treatment record that 
specifically addressed the veteran's symptoms than the 
cursory assignment of a GAF score of 45 made in that record 
by an examiner who specifically stated the veteran did not 
have suicidal or homicidal ideation, had intact insight, was 
alert and oriented times three, and did not explain why that 
score was assigned.  Thus, the Board finds that the GAF score 
of 45 is outweighed by the clinical findings in the medical 
records.

The Board is aware that the symptoms listed under the 
70 percent evaluation are examples of the types and degree of 
symptoms that would warrant a 70 percent evaluation, and that 
the veteran need not have these particular symptoms in order 
to warrant a 70 percent evaluation.  See Mauerhan, supra.  
However, the criteria described under the 70 percent 
evaluation indicate a more serious disability than the 
veteran demonstrated prior to April 9, 2004.  The Board notes 
that in one of the January 2004 VA clinical records, the 
examiner stated that the veteran's PTSD was chronic and 
severe and that the veteran was not "capable of any gainful 
employment due to his service-connected PTSD and should be 
considered totally disabled."  The veteran attached this 
medical record to his claim for increase, and the RO sent the 
veteran a letter informing him of the evidence necessary to 
establish individual unemployability.  In March 2004, the 
veteran stated specifically that he was not seeking 
unemployability, but rather an increase for his service-
connected PTSD.  

Even accepting that conclusion by the VA examiner, the Board 
finds that this statement is outweighed by the clinical 
findings in the claims file.  While dated after April 2004, a 
June 2004 VA psychiatric evaluation shows that the examiner 
made similar clinical findings to those shown in the October 
2003 and January 2004 VA clinical records.  This examiner 
concluded that the veteran's psychiatric symptoms did not 
preclude any gainful employment at this time, which would 
indicate that the veteran was not totally disabled due to 
PTSD.  Again, in March 2004, the veteran himself argued he 
was not claiming he was unemployable due to PTSD.  
Additionally, the examples of symptoms listed under the 
100 percent evaluation do not remotely describe the severity 
of the veteran's PTSD prior to April 9, 2004.  

The symptoms listed under the 100 percent evaluation 
contemplate a person who is not in touch with reality and 
cannot remember his own family's names.  The veteran's 
symptoms shown prior to April 2004 are not remotely 
comparable in severity to the symptoms contemplated for the 
100 percent evaluation.  There is no evidence of any gross 
impairment in thought processes or communication.  The 
veteran has not reported delusions or hallucinations.  His 
behavior is appropriate.  Getting angry with family members 
is not grossly inappropriate behavior.  There is no evidence 
of any persistent danger of hurting himself or others.  He 
stated he would walk away when he would get angry.  The Board 
finds that it cannot grant a 100 percent evaluation based 
upon the facts in this case.  Again, the 100 percent 
evaluation provides examples of the types of symptoms that 
would warrant a 100 percent evaluation, and the severity of 
such symptoms do not correlate with the symptoms exhibited by 
the veteran.  If the veteran's PTSD causes him to be 
unemployable and the veteran does not meet the criteria under 
the 100 percent evaluation under Diagnostic Code 9411, then a 
TDIU may be warranted (which was granted as of April 9, 
2004). 

Based upon the descriptions of his symptoms in the medical 
records in October 2003 and January 2004, and the veteran's 
March 2004 statement that he was not claiming he was 
unemployable due to PTSD, the Board finds that an evaluation 
in excess of 50 percent for PTSD is not warranted prior to 
April 9, 2004, for all the reasons stated above.  The 
benefit-of-the-doubt rule is not for application.  See 
38 C.F.R. § 4.3; Gilbert, 1 Vet. App. at 55.  

B.  Evaluation in excess of 70 percent

As of April 9, 2004, the veteran's PTSD symptoms do not meet 
the criteria for a 100 percent evaluation.  The veteran does 
not have total social impairment.  For example, he and his 
wife have been married for more than 60 years, and he has two 
sons, who live close by.  At a June 2004 VA examination, the 
veteran stated he got along "fairly well" with his family.  
In 2004, he described having a friend with whom he would meet 
three times a week to exercise and then grab a bite to eat.  
In 2005, he stated he stopped seeing that friend because his 
friend had married a much younger woman, and he did not 
support that decision.  He also described how he would hang 
out with his wife helping her in the garden in the morning 
and would go shopping with her in the afternoon.  This is not 
evidence of total social impairment.  

There is no evidence of any gross impairment in thought 
processes and no evidence of disorientation as to time or 
place.  The VA physician he saw regularly in 2004 through 
2006 consistently noted the veteran was alert and oriented 
times four (person, place, time, and situation), and his 
thought processes were organized, logical, and goal directed.  
There is no evidence of suicidal or homicidal ideation.  
There is also no evidence of any grossly inappropriate 
behavior or that the veteran is a danger to himself or 
others.  The VA physician he saw regularly consistently 
stated the veteran was in control of his impulses had no 
intent or plan to harm himself or others.  The veteran has 
been consistently described as being cooperative and pleasant 
and having good eye contact.  He has fair to good hygiene.  
His insight and judgment are not impaired.  The veteran has 
denied auditory and visual hallucinations and paranoia.  
Finally, there is no evidence of memory loss for names of 
close relatives or his own name.  The veteran has stated that 
he has some short-term memory; however, there is no evidence 
in the record that establishes that the veteran has memory 
loss for names of close relatives or his own name.  

The Board is aware that the symptoms listed under the 
100 percent evaluation are examples of the type and degree of 
symptoms for that evaluation and that the veteran need not 
demonstrate those exact symptoms to warrant a 100 percent 
evaluation.  See Mauerhan, supra.  As already stated above, 
the symptoms listed under the 100 percent evaluation 
contemplate a person who is not in touch with reality and 
cannot remember his own family's names.  The veteran's 
symptoms shown since April 2004 are not comparable in 
severity to the symptoms contemplated for the 100 percent 
evaluation for the reasons described above.  

There is evidence in the claims file that the veteran's PTSD 
symptoms are totally disabling.  There is also evidence by a 
VA psychiatrist who concluded the veteran's PTSD did not 
prevent gainful employment.  The Board finds that it cannot 
grant a 100 percent evaluation based upon the facts in this 
case.  Again, the 100 percent evaluation provides examples of 
the types and degree of symptoms that would warrant a 
100 percent evaluation, and the severity of such symptoms do 
not correlate with the symptoms exhibited by the veteran for 
the reasons stated above.  

The veteran is competent to report his symptoms.  To the 
extent that he asserted his service-connected PTSD warranted 
an increased evaluation, the RO agreed with him and granted a 
50 percent evaluation and, subsequently, a 70 percent 
evaluation.  However, to the extent that he has implied he 
warrants an evaluation in excess of 70 percent, the Board 
finds that the preponderance of the evidence is against such 
finding for the reasons stated above.  The Board is 
responsible for weighing all of the evidence and finds that 
the preponderance of it is against an evaluation in excess of 
70 percent for PTSD.  The benefit-of-the-doubt rule is not 
for application.  Gilbert, 1 Vet. App. at 55.

Accordingly, in view of the denial of entitlement to 
evaluations in excess of 50 percent prior to April 2004 and 
in excess of 70 percent as of April 2004, the Board finds no 
basis upon which to predicate the assignment of "staged" 
ratings different from those decided by the RO pursuant to 
Hart, supra.

C.  Extraschedular consideration

Additionally, the Board finds no showing of an exceptional or 
unusual disability picture as to warrant the assignment of 
any higher evaluation on an extraschedular basis during the 
entire appeal period.  See 38 C.F.R. § 3.321(b)(1) (2008).  
In this regard, the Board notes that the service-connected 
PTSD has not objectively been shown to markedly interfere 
with employment (i.e., beyond that contemplated in the 
assigned ratings), to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular scheduler standard.  The veteran 
has not been hospitalized at any time for his PTSD.  
Additionally, his inability to work has been attributed to 
both his PTSD symptoms and the service-connected physical 
symptoms.  Thus, in the absence of evidence of the factors 
outlined above, the criteria for invoking the procedures set 
forth in 38 C.F.R. § 3.321(b)(1) for assignment of any higher 
rating have not been met.  See Bagwell v. Brown, 9 Vet. 
App. 157, 158-59 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

III.  Earlier effective date

In the March 2006 rating decision, the RO granted the 
veteran's claim for a TDIU, effective April 9, 2004, the date 
VA received a VA Form 21-8940, Veteran's Application for 
Increased Compensation Based Upon Unemployability.  Following 
the grant of the benefit, the veteran stated he disagreed 
with the effective date assigned.  He made no argument as to 
what would be the appropriate effective date.  His 
representative has argued that the veteran met the criteria 
for TDIU as of the date VA granted the 50 percent evaluation 
for PTSD, which is October 27, 2003.

The veteran's service-connected disabilities and their 
evaluations and effective dates are as follows:

        PTSD 					30 percent from 
2/24/2003
        50 percent from 10/27/2003
        70 percent from 4/09/2004
        
        Shell fragment wounds,
        Muscle Group III, right		20 percent from 
7/02/1948
        40 percent from 2/12/2003

        Traumatic arthritis of right
        Hand, fingers and wrist		10 percent from 
9/29/2000
        20 percent from 3/16/2004

        Scars, shell fragment wound 
        to right hand and chest		0 percent from 
4/01/1946

In cases where the schedular rating is less than 100 percent, 
a total disability rating may be assigned when the individual 
is unable to secure or follow a substantially gainful 
occupation as the result of service-connected disability, 
without regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 
4.16 (2008).  A TDIU may be assigned, when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, this disability shall be 
ratable at 60 percent or more, and that, if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a).  The 60 percent evaluation may be 
met when the veteran's disabilities are from common etiology.  
Id. at (a)(2).

When an RO is considering a rating increase claim from a 
claimant whose schedular rating meets the minimum criteria of 
section 4.16(a) and there is evidence of current service-
connected unemployability in the claimant's claims file or 
under VA control, evaluation of that rating increase must 
also include an evaluation of a reasonably-raised claim for a 
TDIU, and VA is required to adjudicate that claim.  Norris v. 
West, 12 Vet. App. 413, 418 (1999); see also Roberson v. 
Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001). 

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  In a 
claim for an increased evaluation (which includes a claim for 
individual unemployability), unless specifically provided 
otherwise, the effective date of an award based on a claim 
for increase shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor.  38 U.S.C.A. § 5110(a); see 38 C.F.R. 
3.400.  An effective date for a claim for increase may be 
granted prior to the date of claim if it is factually 
ascertainable that an increase in disability had occurred 
within one year from the date of claim.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. §§ 3.400(o)(1) and (2); see Harper v. 
Brown, 10 Vet. App. 125, 126 (1997).

Additionally, under 38 C.F.R. § 3.155(a), the veteran or a 
representative of the veteran can file an informal claim by 
communicating an intent to apply for one or more VA benefits.  
The benefit sought must be identified, see Stewart v. Brown, 
10 Vet. App. 15, 18 (1997), but need not be specific, see 
Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  See id.  
Under 38 C.F.R. § 3.157(b), once a claim for compensation has 
been allowed, receipt of a VA outpatient or hospital 
examination or admission to a VA hospital will be accepted as 
an informal claim for increased benefits.  See Servello, 
3 Vet. App. at 199.  The date on the VA outpatient or 
hospital examination will be accepted as the date of claim.  
38 C.F.R. § 3.157(b).

The Board has carefully and thoroughly reviewed the evidence 
of record and finds that the preponderance of the evidence is 
against the grant of an effective date earlier than April 9, 
2004, for the award of a TDIU.  The reasons follow.

The veteran met the schedular criteria for a TDIU as of 
February 24, 2003 (this was the date service connection for 
PTSD was granted).  As of that date, he had a combined 
evaluation of 60 percent, and his service-connected 
disabilities were all from common etiology (combat).  See 
38 C.F.R. § 4.16(a)(2).  Prior to that date, the veteran's 
service-connected disabilities combined to 50 percent, and 
thus he did not meet the schedular criteria for a TDIU.  See 
38 C.F.R. § 4.16(a).  Therefore, a TDIU was not available to 
the veteran prior to February 24, 2003.  Id.  

Additionally hurting the veteran's claim is a statement he 
made in March 2004.  He had submitted a claim for increase 
for PTSD in December 2003.  In February 2004, he submitted 
evidence to support his claim, which included a statement 
from a VA examiner, who stated the veteran was not capable of 
any gainful employment due to his service-connected PTSD.  VA 
correctly then sent the veteran a letter informing him he may 
be entitled to a TDIU and sent him the application for such 
benefit (VA Form 21-8940).  See February 20, 2004, letter to 
veteran.  On March 1, 2004, the veteran submitted a VA Form 
21-4138, Statement in Support of Claim, wherein he stated, 
"In response to your letter dated February 20, 2004[,] 
please be advised that I DID NOT file for unemployability.  I 
applied for an increase in my PTSD."  (Capitals and 
underline in original.)  Thus, the veteran made it clear that 
he did not have an intent to file a claim for a TDIU in March 
2004.  There is medical evidence that supports this 
conclusion.  In a June 2004 VA examination report, it shows 
that the veteran reported he had retired 11 to 12 years ago 
because of joint pains, including back pain and knee pain, as 
well as his service-connected shoulder condition.  The 
veteran noted that his back and knee problems were not 
service connected.  This would indicate that the veteran was 
not attributing his inability to work solely to service-
connected disabilities.  Strangely, the veteran reported 
these facts after having submitted his claim for a TDIU on 
April 9, 2004, wherein he claimed his PTSD, shoulder, and 
hand had prevented him from working.  

Nevertheless, the Board finds that the preponderance of the 
evidence is against a finding that the veteran was unable to 
obtain and sustain gainful employment solely due to service-
connected disabilities prior to April 9, 2004.  Because the 
veteran met the schedular criteria for a TDIU as of February 
24, 2003, it must be determined if there was evidence of 
service-connected unemployability in the claims file, 
actually or constructively, between that date and the 
effective date of the TDIU (April 9, 2004).  See Norris, 
12 Vet. App. at 418.  There is a January 2004 VA clinical 
record wherein the VA examiner stated the veteran could not 
work due to PTSD symptoms.  Thus, there is evidence of 
service-connected unemployability in the claims file.  
However, two VA examiners in June 2004, after thorough 
examinations, found the veteran's service-connected 
disabilities did not preclude him from gainful employment 
(sedentary employment).  Additionally, the veteran 
specifically stated on March 1, 2004, that he was not 
claiming individual unemployability.  The Board finds that 
the June 2004 VA examinations and the veteran's March 2004 
statement outweigh the finding made in the January 2004 VA 
clinical record.  

The January 2004 VA clinical record is a claim for individual 
unemployability under the provisions of 38 C.F.R. § 3.157(b), 
as it is a VA clinical record, and the examiner stated the 
veteran was unable to work due to a service-connected 
disability.  However, based on the veteran's March 1, 2004, 
statement, and the June 2004 findings made by two, different 
VA physicians that the veteran's service-connected 
disabilities did not prevent him from gainful employment, and 
the veteran's statement during one of those examinations that 
he stopped working due to both service-connected and non-
service-connected disabilities, the Board finds that such 
evidence outweighs the January 2004 finding by the VA 
examiner.  

Accordingly, for all the reasons stated above, the Board 
finds that the preponderance of the evidence is against an 
effective date earlier than April 9, 2004, for the award of a 
TDIU, and the benefit-of-the-doubt rule is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); 38 U.S.C.A. § 5107.


ORDER

An evaluation in excess of 50 percent for post-traumatic 
stress disorder (PTSD) prior to April 9, 2004, is denied.

An evaluation in excess of 70 percent for PTSD as of April 9, 
2004, is denied.

An effective date earlier than April 9, 2004, for the award 
of a TDIU is denied.  



________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


